Citation Nr: 0829539	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the RO that, in 
pertinent part, denied service connection for hearing loss.


FINDING OF FACT

The veteran has a bilateral hearing disability that can be 
attributed to noise exposure in service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for hearing 
loss.  He believes that his current difficulties can be 
attributed to in-service exposure to noise.

Under the law, service connection is ordinarily warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).
 
In the present case, the record contains an April 2006 
audiogram from a private audiologist, Craig A. Foss, Au. D., 
which clearly shows, among other things, that the veteran has 
auditory thresholds greater than 40 decibels at 4000 Hertz, 
bilaterally.  Thus, it is clear that he has a bilateral 
"hearing disability," as VA defines that term.  See 
38 C.F.R. § 3.385 (2007) (indicating that, for VA purposes, 
impaired hearing is considered to be a "disability" if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  It also 
appears clear that the veteran suffered acoustic trauma in 
service, inasmuch as the evidence shows that he worked as a 
pavement maintenance specialist (i.e., "blaster") in 
service, without benefit of hearing protection.  (Indeed, 
service connection for tinnitus has already been established 
on that basis.)  Thus, the outcome of this case turns on 
whether there is a nexus, or link, between his current 
hearing disability and the noise exposure in service.

The record contains conflicting evidence on this point.  On 
the one hand, the record contains an April 2006 report from 
the veteran's private audiologist to the effect that it is 
"quite likely" that the veteran's hearing loss began in 
service.  On the other hand, the record contains opinions 
from two VA audiologists, dated in June and September 2006, 
to the effect that there is no relationship between the 
veteran's hearing loss and in-service exposure to noise.

The Board has reviewed this evidence and is persuaded that 
the required nexus has been established.  The June and 
September 2006 VA opinions are based on the factual 
assumption that the veteran's auditory acuity was "normal" 
at the time of his separation from service.  That is not 
accurate.  Although it is true that the audiometric data at 
separation failed to demonstrate the presence of a cognizable 
hearing "disability" within the meaning of 38 C.F.R. 
§ 3.385, the data nevertheless demonstrated that a hearing 
loss was then present at 6000 Hertz, bilaterally.  See VA 
examination report addendum dated in November 2006 
(indicating that "the most notable item[s] in the 
sep[a]ration test were the thresholds at 6000 Hz where 
hearing loss was noted bilaterally.")  A medical opinion 
based on an inaccurate factual premise has no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The private examiner's opinion-which links the 
veteran's hearing loss to service based on a history of in-
service exposure to noise, insignificant post-service noise 
exposure, and a current audiogram consistent with noise-
induced hearing loss-is more consistent with the established 
facts.  Service connection for hearing loss is granted.

Because the Board is granting the veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


